                                         Case 4:19-cv-03161-YGR Document 103 Filed 09/16/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     IMPINJ, INC.,                                    CASE NO. 19-cv-03161-YGR
                                   7                  Plaintiff,
                                                                                          ORDER VACATING CASE MANAGEMENT
                                   8            vs.                                       CONFERENCE
                                   9     NXP USA, INC.,                                   Re: Dkt. No. 91
                                  10                  Defendant.

                                  11

                                  12   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          The Court has reviewed the parties’ ongoing submissions to the docket and is satisfied that

                                  14   the above case is proceeding as scheduled. Accordingly, the Case Management Conference

                                  15   currently set for September 20, 2021 at 2:00 p.m. is VACATED.
                                              The Court notes that the parties have failed to file a Case Management Statement and
                                  16
                                       reminds the parties to follow the Civil Local Rules. See Civil L.R. 16-10(d) (“Unless otherwise
                                  17
                                       ordered, no fewer than 7 days before any subsequent case management conference, the parties
                                  18
                                       must file a Joint Case Management Statement, reporting progress or changes since the last
                                  19
                                       statement was filed and making proposals for the remainder of the case development process.”).
                                  20
                                              IT IS SO ORDERED.
                                  21

                                  22
                                       Dated: September 16, 2021
                                  23                                                          YVONNE GONZALEZ ROGERS
                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
